
	

115 S3222 IS: To designate the J. Marvin Jones Federal Building and United States Courthouse in Amarillo, Texas, as the “J. Marvin Jones Federal Building and Mary Lou Robinson United States Courthouse”.
U.S. Senate
2018-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3222
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2018
			Mr. Cornyn introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To designate the J. Marvin Jones Federal Building and United States Courthouse in Amarillo, Texas,
			 as the J. Marvin Jones Federal Building and Mary Lou Robinson United States Courthouse.
	
	
		1.J. Marvin Jones Federal Building and Mary Lou Robinson United States Courthouse
 (a)DesignationThe J. Marvin Jones Federal Building and United States Courthouse located at 205 SE 5th Ave., Amarillo, Texas, shall be known and designated as the J. Marvin Jones Federal Building and Mary Lou Robinson United States Courthouse.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Federal building and United States courthouse referred to in subsection (a) shall be deemed to be a reference to the J. Marvin Jones Federal Building and Mary Lou Robinson United States Courthouse.
			
